                     UNITED STATES DISTRICT COURT
                                 for the
                     District o f Eastern Tennessee
                         Greenville Division
                       220 West Depot St , S- 200
                         Greenville , TN 37743

Donald E . Gryder,                      Case No .
 Plaintiff ,

                                        Jury Trial     YES
Elaine Choa , Secretary ,
Dept of Transportation, FRA
Agency

               COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.    The Parties in This Complaint

      A.   The Plaintiff
                Donald Gryder
                410 Ferndale Road
                Johnson City, TN 37604


      B.   The Defendant
                Elaine Choa
                Secretary of Transportation
                1200 New Jersey Ave , SE
                Washington , DC 20590

      C.   Place of Employment
                US Dept of Transportation ,
                Federal Railroad Admin (telework from home office
                at address above)

II.   Basis for Jurisdiction

      This action is brought for discrimination pursuant to:

           X     Title VII of the Civil Right Act of 1964 as
                 codified 42 USC 2000e to 2000 - 17 ,

           X     Age Discrimination in Employment Act of 1967 as
                 codified 29 USC 621 to 634 ,

           X     Amer i cans with Disabilities Act of 1990 as
                 codified 42 USC 1 2112 to 12117 ,

                                    1



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 1 of 39 PageID #: 1
              X       1 st Amendment to the US Cons ti tut ion,

              X       5 th Amendment of the US Cons ti tut ion ,

              X       13 th Amendment of the US Constitution , and

              X       14 th Amendment of the US Constitution

 III . Statement of Claim           COUNT I                         2005 - 19018 - FRA- 02
      Starting in 1999 and continuing, Plaintiff began applying for

various vacant positions with the agency.                          Although ,       he applied

under several avenues           for several hundred vacancies he was not

selected.         About September 5 , 2003, he initiated EEO contact and

filed his formal EEO complaint about February 23,                           2005, alleging

the   agency       discriminated     against          h im    on     the    basis     of     race

 (Caucasian),       national origin     (European) ,           sex    (male) ,      disability

 ( impaired   hearing     and   limited motion) ,             and     reprisal ( for       prior

protected EEO activity)           when he was not              selected for          a     single

vacancy of the more than 100 separate vacancies he applied .

      Although, the OFO has agreed that Plaintiff suffers from the

agency     discriminatory        actions ,       it     has        issued    multiple         and

conflicting decisions agreeing Plaintiff is due to pay/back pay ,

with interest and other benefits pursuant to 29 CFR 1614.501 but

then contradicts that issue and fails to enforce that fact .

      A.      The discriminatory conduct of which I complain in this

              action includes:

              X      Failure to hire me.

              X      Termination of my employment.


                                             2



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 2 of 39 PageID #: 2
            X     Failure to promote me.

            X     Failure to accommodate my disability .

            X    Unequal terms and conditions of my employment .

            X    Retaliat i on .

            X    Other acts , Denial of my Constitutional rights and
                 privileges .

      B.    It is my best recollection that the alleged

            discriminatory acts have been continual since filing my

            first complaint about 1992 .

      C.    I believe defendant(s)

            X    is/are still committing these acts against me .

      D.    Defendant(s) discriminated against me based on my

            X    Race Caucasian

           X     Color White

           X     Gender/sex Male

           X     National Origin European

           X     Age in excess of 60

           X     Disability or perceived disability Impaired
                 hearing and limited motion

      E.   The facts of the case are as follows
      Starting in 1999 and continuing , Pl aintiff began applying for

various positions wi thin the Federal Railroad Admi nistration (FRA) .

Despite being q u alified , applying through numerous avenues and for

numerous jobs , he was not se l ected for a s i ngle vacancy resulting

in him f il ing several EEO complaints and MSPB appeals.



                                     3



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 3 of 39 PageID #: 3
      With respect to this instant claim ,              Plaintiff initiated EEO

contact on or about September 5,              2003 and filed his f o rmal EEO

complaint on February 23 , 2005 alleging the agency discriminated

against him on the basis stated above .

      After    lengthy      litigation,       the    EEOC ,   Office   of   Federal

Operations     (OFO)   issued a Decision dated December 17 , 2015 , which

states in part, " Complainant is entitled to a finding of reprisal

discrimination as to the agency's failure to select him for the GS- .

13 DRA position in Vancouver , Washington."              Further stated in their

Conclusion ,   the OFO stated in part ,             " by finding that the agency

retaliated against Complainant based upon his prior EEO activity

when on or about October 25 , 2004 , it failed to se le ct him for the

vacant   posit i on    of   Deputy   Regional       Administrator (DRA),    GS - 13 ,

position in Vancouver, Washington.

      I ncluded in the Decision was an Order instructing the agency

to fully remedy the retaliation by providing:

      1 - The agency shall offer to reinstate Complainant to the

         position of Deputy Reg i onal Administrator (DRA) , GS - 13 ,

         position in Vancouver, Washington (or some other mutua l ly

         agreeable position/location ) .

      2 - The agency shall determine the appropriate amount of back

         pay, with interest and other bene fit s due Compl ainant

         pursuant to 29 CFR 1614 . 501.

      3 -T he agency sha ll conduct a supplemental investigation on the

                                          4



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 4 of 39 PageID #: 4
         issue of Complainant's entitlement to compensatory damages

         and shall afford him an opportunity to establish a casual

         relationship between the October 25 , 2004 non selection

         noted above and any pecuniary or non pecuniary losses that

         the Complainant can prove.

      The agency requested reconsideration resulting in a Decision

 from OFO dated June 5,         2018,   which again found,          " Complainant is

entitled to a finding of reprisal discrimination as to the agency's

failure to select him for the GS - 13 ,                 DRA position in Vancouver ,

Washington ."

      The OFO addresses a decision of the Merit Systems Protection

Board (MSPB) Decision which will be discussed in a separate claim.

In that paragraph , the OFO states , in part, " the agency shall amend

its   records       to   reflect     that    Complainant        served   in    a    GS - 13

supervisory       position      between          the    effective    date      of     his

reinstatement following the discriminatory October 25 ,                       2004 , non

selection     and    March    26 ,   2015,       with    the   appropriate     pay    and

benefits. "

      Their accompanying Order instructed the agency:

              1 - determine   the    appropriate amount of back pay ,                with

              interest and other benefits due Complainant pursuant to

              29 CFR 1614 . 501.

              2-shall conduct a supplemental investigation on the issue

              of Complainant's entitlement to compensatory damages.

                                             5



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 5 of 39 PageID #: 5
      Once again , the OFO provides another Decision dated October

11,   2018 in which the agency is again instructed to compensate

Plaintiff pursuant to 29 CFR 1614 .5 01 , however , it appears the OFO

has now reversed it's previous decisions and ordered the agency to

begin back pay not at the date of the alleged discrimination of

October 25 , 2004 but now October 1, 2010 , without any explanation .

IV.   Exhaustion of Federal Administrative Remedies
      A.     It is my best rec o llection that I filed a charge with the

             Equal       Employment    Opportunity           counselor    regarding        the

             defendant ' s       alleged         discriminatory          conduct         about

             September 2003 .

      B.     The Equal Employment Opportunity Commission
                     X      has not issued a Notice of Right to Sue letter

                            because    the       case   is    still   before       the     OFO

                            regarding reconsideration

      C.    Only litigates alleging age discrimination must answer
            this question .
            Since filing my charge of age discrimination with the

            Equal Employment Opportunity Commission regarding the

            defendant ' s al leged discriminatory conduct

            X        60 days or more have elapsed

V.    Re li ef
      Count I               2005 -1 9018 - FRA- 02

      Plaintiff is due to relief initially found by the OFO pursuant



                                             6



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 6 of 39 PageID #: 6
to 29 CFR 1614.501 to include reinstatement in the DRA position in

Vancouver, Washington and full monetar y relief which was presented

to the agency and OFO in the form of an accounting from a CPA,

however ,   it will require updating since those calculations were

only correct for the date in time the y were submitted.                 In addition,

relief is required in the form of punitive damages and compensatory

damages.


III. Statement of Claim         COUNT II           2015 - 26409 - FRA
      Although, Plaintiff had prevailed in District Court (1 : 00 - cv-

2437)on his retaliatory termination claim resulting in the agency

being ordered to reinstate him and provide appropriate benefits ,

the agency retaliation continued.              This particular comp l aint was

filed because Plaintiff was subjected to continual discrimination

due to his age, mental and ph y sical disabilities and in retaliati o n

for his participation in prior protected activity which resulted in

his termination effective March 26, 2015.

      Plaintiff attempted to obtain assistance from every level of

agency management       in stopping these discriminatory actions but

received     no   assistance.       He       responded   to   each      and   every

communication sent to him bye mail , regular mail or FedEx which

accused him of      a   continual   and ongoing       laundry   list     of   fa ls e

allegat i ons .   However,   he later discovered these documents were

authored by " ghost " writers and presented to others to sign and


                                         7



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 7 of 39 PageID #: 7
 send as   if   they were   the   true   author.   Using   this method of

deception, Plaintiff was never allowed to present his side of the

story to the real decision maker or author.

      A.    The discriminatory conduct of which I complain in this

            action includes:

            X     Termination of my employment.

            X     Failure to accommodate my disability.

            X     Unequal terms and conditions of my employment.

            X     Retaliation.

            X     Other acts, Denial of my Constitutional rights and
                  privileges.

      B.    It is my best recollection that the alleged

            discriminatory acts have been continual since filing my

            first complaint about 1992.

      C.    I believe defendant(s)

            X     is/are still committing these acts against me .

      D.    Defendant(s) discriminated against me based on my

           X     Age in excess of 60

           X      Disability or perceived disability Impaired
                  hearing and limited motion (Mental and Physical)

           X     Retaliation

      E.   The facts of the case are as follows
           Plaintiff sought the ability to file an EEO complaint for

the discriminatory action directed toward him and filed an Initial

Contact Form April 9 , 2015.      This form sought to file a complaint

                                     8



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 8 of 39 PageID #: 8
on the basis of Physical/Mental Handicap, Age,                    Reprisal and the

 i terns check under the heading of Matter Causing Complaint are ,

Accommodation,          Reassignment,       Terms/Conditions       of     employment ,

Training ,         Appointment/Hire,               Disciplinary             Actions,

Evaluation/Appraisal, Assignment of Duties, Duty Hours , Harassment,

Retirement ,      and    Time   and Attendance.         The     section    containing

Allegations, includes the note that a letter from Warren supported

continual discrimination when he issued an unfavorable decision

based on his discriminatory goals.

      The complaint was accepted by the agency when a counselor was

assigned to       investigate      the    complaint.     The    agency alleges      no

discrimination was discovered and issued a Final Agency Decision

indicating this complaint was a mixed case.                   In an April 5 , 2016,

letter from the agency,          it indicates that the only appeal rights

available are to the MSPB.          However, Plaintiff was advised the MSPB

only deals with the termination part of the complaint and unless he

is willing to abandon the remaining claims, he must file another

complaint to include those issues.               Plaintiff filed an additional

complaint to cover those remaining issues which was included in

2016 - 26959 - FRA-02    and discussed later.           In addition,       Plaintiff

filed his appeal and two additional filings with the MSPB, but due

to lack of personnel has caused all MSPB filing to be held in limbo

resulting    in    no    action.         Thus,   this   count    on ly    deals   with

termination.

                                            9



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 9 of 39 PageID #: 9
  IV .   Exhaustion of Federal Administrative Remedies
         A.   It is my best recollection that I filed a charge with the

              Equal    Employment         Opportunity    counselor    regarding   the

              defendant ' s alleged discriminatory conduct about April 9,

              2015.

         B.   The Equal Employment Opportunity Commissi on
              Due to this being a mixed case , according to the agency ,

              an appeal was not filed with the EE O but the MSPB .


              X       April 5 , 2016 , the agency issued a final decision

                      letter advising the next step in the appeal process

                      was to the MSPB .           April 11,   2016,   an appeal was

                      filed with the MSPB without response .

         C.   Only litigates alleging age discrimination must answer
              this question .

                      Since filing my charge of age discrimination with

                      the   Equal         Employment     Opportunity     Commission

                      regarding     the    defendant's    alleged discriminatory

                      conduct

              X       60 days or more have elapsed

 V.      Relief

         Count II           2015 - 26409 - FRA- 02
         Plaint i ff is due to all relief required to make him " whole "

 to i nclude full reinstatement in the DRA position i n Vancouver ,

 Washingt on along with a ll benefits pursuant to 29 CFR 1614 .501 , as

                                             10



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 10 of 39 PageID #: 10
  well as punitive damages and compensatory damages .

  III. Statement of Claim                   COUNT III a- - e


       This particular count consists of 5 separate complaints that

  were filed separately and appealed to the OFO separately , however,

  the OFO chose       to consolidate         them resulting in them now being

  identif i ed as 1 of the original claims 2014 - 25847 - FRA- 03 , however ,

  Plaintiff will attempt to address them separately and jointly .                          A

 March 28 , 2007 Decision from OFO identifies 12 separate claims.



       Count IIIa            2005 - 25847 - FRA- 02

       It was the responsibility of Plaintiff to cover his assigned

  inspection    territory       by    performing      unannounced    inspections          of

  freight   cars ,    locomotives,      repair     facilities/practices          and     any

 observed     unsafe       conditions   which     would    be   placed   on      official

 inspection reports and presented to the carrier . Of course ,                           all

 agency managers could observe any inspection report entered into

 the   data    base    by    any     inspector.       Pla i ntiff   began     receiving

 discrimi natory and harassing actions from his supervision which

 directed     him     to    with     hold   any    life    threatening      conditions

 discovered from the railroad which would j eopardize the safety and

 lives of the        railroad employees and the            general public.             This

 harassing     and    threaten i ng     action    caused    Plaintiff       to    file     a

 complaint.


                                             11



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 11 of 39 PageID #: 11
             A.        The discriminatory conduct of which I complain in this

                       action includes:
                       X    Unequal terms and conditions of my employment.

                       X     Retaliation .

                       X     Harassment .

                       X     Other acts , Denial of my Constitutional rights and
                             privileges .

             B.        It is my best recollection that the alleged

                       discriminatory acts occurred continual since filing my

                       first complaint about 1992 .

             C.        I believe defendant(s)

                       X     is/are still committing these acts against me .

         D.            Defendant(s) discriminated against me based on my

                       X     Reprisal

         E.            The facts of case 25847 are as follows
                       Initia l   contact was made with the EEO counselor about

 April , 2014 , followed by counseling and issuance of a Right to File

 a Formal Complaint about August 2014 .                   Eventually an agency FAD was

 issued and appealed to OFO which consolidated this claim with 4

 additional claims                (25858 ,   26036 ,   25465 and 26243)   and issued a

 Decision dated March 28 , 2017 .                 They allege this claim (identified

 as     #1        of   12) should be part of the MSPB appeal .            An   appeal   is

 pending before the MSPB.

 IV .    Exhaustion of Federal Administrative Remedies
         A.            It is my best recollection that I filed a charge wi th the

                                                  12



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 12 of 39 PageID #: 12
              Equal Employment Opportunity counselor regarding the

              defendant ' s alleged harassment , reprisal and

  terms/conditions of employment about April 2014

       B.     The Equal Employment Opportunity Commission

              X      has not issued a Notice of Right to Sue letter or
                     has any response be received from the MSPB

 V.    Relief

       Count III a                 2015 - 25847 - FRA- 02
       Plaintiff is due to all relief required to make h im " whole "

  to include full reinstatement in the DRA position in Vancouver,

 Washington along with all benefits pursuant to 29 CFR 1614.501 , as

 well as punitive damages and compensatory damages .


       COUNT III b                 2014 - 25850 - FRA- 03

       Plaintiff always kept management aware of his activities due

 to the submission of his work schedules prior to working them ,

 copies of his inspection reports ,             assorted emails and assorted

 communications.      After working the schedules he submitted , without

 these schedules being denied or altered by management ,                   when the

 date came due for the time sheets to be submitted for payment,

 management       denied   these    time    sheets,    travel   vouchers    or   any

 document that would deny payment to Plaintiff for time worked , or

 travel expenses for performing his normal duties.

       A.     The discriminatory conduct of which I complain in this

              action includes:

                                           13



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 13 of 39 PageID #: 13
              X      Unequal terms and conditions of my employment.

              X      Retaliation.

              X      Pay including overtime .

              X      Other acts, Denial of my Constitutional rights and
                     privileges .

         B.   It is my best recollection that the alleged

              discriminatory acts occurred continual since filing my

              first complaint about 1992.

         C.   I believe defendant(s)

              X      is/are still committing these acts against me.

         D.   Defendant(s) discriminated against me based on my

              X      Reprisal

         E.   The facts of case 25850 are as follows
              Initial contact was made with the EEO counselor about

 June 2014 , followed by counseling and issuance of a Right to File

 a Formal Complaint about August 2014.      Eventually an agency FAD was

 issued and appealed to OFO about February 2016 , which       consolidated

 this claim with 4 additional cla ims and issued a Decision dated

 March 28 , 2017 .     In that Decision , the 4 issues in this complaint

  (identified as #2, 3 , 4 and 5 of 12) were vacated and remanded to

 the agency.      Currently, this complaint is pending a Decision from

 OFO .

 IV . Exhaustion of Federal Administrative Remedies


         A.   It is my best recollection that I filed a charge with the



                                       14



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 14 of 39 PageID #: 14
               Equal        Employment        Opportunity        counselor    regarding    the

               defendant's actions about June 2014

        B.     The Equal Employment Opportunity Commission

               X         has not issued a Notice of Right to Sue letter as
                         it is current pending before the OFO


 V.     Relief

        Count III b                       2015 - 25850 -FRA- 02
        Plaintiff is due to all relief required to make him " whole n

 to include full reinstatement in the DRA position in Vancouver ,

 Washington along with all benefits pursuant to 29 CFR 1614 . 501 , as

 well as punitive damages and compensatory damages


        COUNT IIIc                        2014-26036 - FRA- 03
        Due    to    a   continual         pattern    of    threats ,     intimidation     and

 threats      directed       towarci      Plaintiff,       he    requested    assistance    to

 eliminate this conduct from mangers from the top down to receive

 no    assistance .         Plaint iff became          aware      that   he   was   receiving

 documents          containing         contradictory            allegations      which    were

 falsified .        His forms submitted to Workers' Comp were falsified or

 thrown in the trash.               He was asked to provide medical information

 but   when    he     did    so ,    it    was   rejected .         In   later   affidavits ,

 Plaintiff d i scovered the signature appearing on these documents was

 not the individual that had authored them.                        When Plaintiff replied

 to these documents , his reply did not go to the true author wh i ch



                                                 15



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 15 of 39 PageID #: 15
  prevented him from presenting his side of the story.

          A.      The discriminatory conduct of which I complain in this

                  action includes :

                  X    Failure to accommodate my disability .

                  X    Unequal terms and c onditions of my empl o yment .

                  X    Retaliation .

                  X    Other acts , Denial of my Constitutional rights and
                       privileges .

          B.      It is my best recollection that the alleged

                  discriminatory acts have been continual since filing my

                  first complaint about 1992 .

          C.      I believe defendant(s)

                  X    is/are still committing these acts against me.

          D.      Defendant (s) discriminated against me based on my

                  X    Disability or perceived disabilit y

                  X    Reprisal

          E.      The facts of the case are as follows
                  According to the counselors report , the initial contact

 was about September 2014 ,            with additional input up to November

 2014 .        A formal complaint was filed about December 2014 , followed

 by an agency correspondence dated February 5,              2015 ,   advising of

 accepting at least 5 claims for investigation.              A FAD was issued

 and an appeal was filed wi th the OFO about April 2016.              In the OFO

 Decision dated March 28,             2017,   it addressed each of the same 5


                                              16



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 16 of 39 PageID #: 16
  issues (identified as #6 , 7, 8, 9 , and 10) the agency accepted for

  investigation .

               Currently ,     this    complaint       is   before    the   OFO pending

  reconsideration .

  IV .    Exhaustion of Federal Administrative Remedies
          A.   It is my best recollection that I filed a charge with the

               Equal    Employment      Opportunity         counselor    regarding    the

               defendant's      alleged     discriminatory           conduct   on   about

               September 2014

          B.   The Equal Employment Opportunity Commission

               X       has not issued a Notice of Right to Sue letter as
                       an appeal is pending


 V.       Relief

          Count IIIc         2 014 - 26036 - FRA- 03


          Plaintiff is due to all relief required to make him " whole "

 to include full reinstatement in the DRA position in Vancouver,

 Washington along with all benefits pursuant to 29 CFR 1614 . 501 , as

 well as punitive damages and compensatory damages.


         COUNT IIId          2014 - 25465 - FRA- 03
          Wh il e Plaintiff was performing his assigned duties , he became

 aware that not only was agency managers continually harassing him

 but now he discovered they were aiding and abetting other employees

 to spread a web of allegations which were untrue ,                         harassed and

                                            17



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 17 of 39 PageID #: 17
 defamed him and violated his privacy.           Contact was made with the

 agency for assistance in stopping and eliminating this behavior but

 no assistance was provided.

       A.    The discriminatory conduct of which I complain in this
             action includes:

             X      Unequal terms and conditions of my employment.

             X      Retaliation.

             X      Other acts, Denial of my Constitutional rights and
                    privileges.

       B.    It is my best recollection that the alleged

             discriminatory acts have been continual since filing my

             first complaint about 1992.

       C.    I believe defendant(s)

             X      is/are still committing these acts against me.

       D.    Defendant (s) d is criminated against me based on my

             X      Age in excess of 60

             X      Reprisal

             X      Defamation

       E.    The facts of the case are as follows
            After    discovery     of   these   facts,   EEOC   counselor   was

 contacted about October 2013 , which was followed by filing a formal

 complaint which was accepted by the agency in a February 11, 2014

 notification .   Eventually, Plaintiff filed an appeal with OFO about

 July 2014 resulting the OFO issuing a Decision March 28 ,              2017 ,

 which included this issue identified as# 11 of 12

                                        18



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 18 of 39 PageID #: 18
  IV.     Exhaustion of Federal Administrative Remedies

          A.      It is my best recollection that I filed a charge with the

                  Equal    Employment    Opportunity        counselor   regarding   the

                  defendant's      alleged   discriminatory        conduct   on   about

                  October 2013.

          B.      The Equal Employment Opportunity Commission

                  X       has not issued a Notice of Right to Sue letter or

          C.      Only litigates alleging age discrimination must answer
                  this question .

                  Since filing my charge of age discrimination with the
                  Equal Employment Opportunity Commission regarding the
                  defendant's alleged discriminator y conduct

                  X       60 days or more have elapsed


 V.       Relief

          Claim IIId          2014 - 25465-FRA- 03
          Plaintiff is due to all relief required to make him "whole"

 t o include full reinstatement in the DRA position in Vancouver ,

 Washington along with all benefits pursuant to 29 CFR 1614.501, as

 well as punitive damages and compensatory damages.


        COUNT Ille            2015 - 26243 - FRA- 03
          While       Plaintiff   continually     requested assistance       from   the

 agency in terminating the harassment,                  threats    and intimidation

 directed toward him, he kept receiving communications authored by

 " ghost "     writes but      signed by others        as   if   they were   the true


                                             19



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 19 of 39 PageID #: 19
 author.      Several of these threatening documents caused Plaintiff to

 sustain an on the job injury and be required to receive medical

 treatment.        The same is true with a document received dated January

 13 , 2015.    This threatening document was full of untrue allegations

 and was disrespectful        to him and his parents while        creating a

 hostile work environment and violence in the work place.           Plaintiff

 sought medical assistance and forwarded a Workers '            Comp claim to

 the agency but later discovered it was among the ones that were

 falsified or simply thrown in the trash.

       A.      The discriminatory conduct of which I complain in this

               action includes:

               X      Unequal terms and conditions of my employment.

               X      Retaliation.

               X      Failure to accommodate my disabilit y .

               X      Other acts, Denial of my Constitutiona l rights and
                      privileges.

       B.      It is my best recollection that the al l eged

               discriminatory acts have been continual since filing my

               first complaint about 1992.

       C.      I believe defendant(s)

               X      is/are still committing these acts against me .

       D.      Defendant(s) discriminated against me based on my

               X      Gender/sex Male

               X     Age in excess of 60


                                        20



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 20 of 39 PageID #: 20
               X       Disability or perceived disability

       E.      The facts of the case are as follows
        This issue was presented to the EEO counselor followed by the

 right to file a formal complaint, accepted by the agency in a              May

 14,   2015,   correspondence.       An appeal to the OFO was filed about

 April 2016 where it consolidated with 4 separate other complaints

 where a Decision on March 28, 2017 , was issued.

       This particular issue was identified as item #12 of 12 in that

 Deci_sion.

 IV.   Exhaustion of Federal Administrative Remedies
       A.      It is my best recollection that I filed a charge with the

               Equal    Employment   Opportunity   counselor   regarding    the

               defendant's      alleged   discriminatory   conduct   on   about

               January 2015 .

       B.      The Equal Employment Opportunity Commission

               X       has not issued a Notice of Right to Sue letter

       C.      Only litigates alleging age discrimination must answer
               this question .

               Since filing my charge of age discrimination with the
               Equal Employment Opportunity Commission regarding the
               defendant's alleged discriminatory conduct

               X       60 days or more have elapsed

 V.    Relief

       COUNT IIIe          2015 - 26243 -FRA- 03
       Plaintiff is due to all relief required to make him " whole"

 to include full reinstatement in the DRA position in Vancouver ,

                                          21



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 21 of 39 PageID #: 21
 Washington along with all benefits pursuant to 29 CFR 1614 . 501, as

 well as punitive damages and compensatory damages.


      COUNT IV                 2014 - 25849 - FRA- 03
         While Plaintiff performed routine inspections in his assigned

 inspection territory ,            he discovered a high number of defective

 equipment and locomotives               that have         just received some type of

 mechanical repairs .           Of course ,      this information was provided to

 his line of supervisors by up loading his inspection reports .                              In

 addition ,     to     his   concern ,     he    provided          additional   updates      by

 continual      e mails which informed management of these dangerous

 situations and requested assistance in el i minating them as these

 locomotives travel from coast to coast but no response was received

 which    addressed      the    elimination of             these    life   threatening      and

 dangerous conditions.

         The    only      communications             received       by     Plaintiff     were

 threatening , harassing and intimidating which was later leaned were

 written by " ghost " authors but sent by others .

         Plaintiff notified management of the harassment causing his

 Tinnitus to increase to be ignored until he received an email

 which appeared to be written and sent by Haggard but later in a

 sworn affidavit from Haggard , he states that he never authored any

 document      to    Plaintiff ,    thus   all       the    replies      Plaintiff   sent   to

 management on the hear i ng issue was not read by the "ghost" authors


                                                22



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 22 of 39 PageID #: 22
 depriving Plaintiff of the ability to provide his                      side of the

 story.

       A.        The discriminatory conduct of which I complain in this

                 action includes:

                 X      Failure to accommodate my disability .

                 X      Unequal terms and conditions of my employment.

                 X      Retaliation .

                 X      Other acts, Denial of my Constitutional rights and
                        privileges .

       B.        It is my best recollection that the alleged

                 discriminatory acts have been continual since filing my

                 first complaint about 1992.

       C.        I believe defendant(s)

                 X      is/are still committing these acts against me.

       D.        Defendant(s) discriminated against me based on my

                 X      Disability or perceived disability Impaired
                        hearing and limited motion

       E.        The facts of the case are as follows
                 Plaintiff contacted EEO counselor about May 2014, seeking

 to   file   a       claim for    the ongoing discrimination being directed

 toward him.            Initial    counseling was      completed and     the   agency

 accepted    the       claim     for   investigating   noting   that,    Complainant

 alleged a hostile work environment and a per se violation of the

 Rehabilitation Act claim and both will be investigated.                   An agency

 FAD was issued and an appeal was made to the OFO .                     Plaintiff is

                                             23



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 23 of 39 PageID #: 23
 still        waiting    for   a   response    for      his   multiple    Petitions   for

 Enforcement from the OFO .

 IV .    Exhaustion of Federal Administrative Remedies
         A.      It is my best recollection that I filed a charge with the

                 Equal    Employment     Opportunity          counselor   regarding   the

                 defendant's alleged discriminatory conduct on about May

                 2014.

         B.      The Equal Employment Opportunity Commission

                 X       has not issued a Notice of Right to Sue letter on
                         Plaintiff's Petition for Enforcement

 V.      Relief

         Count IV              2014 - 25849 - FRA- 03
         Plaintiff is due to all relief required to make him " whole "

 to include full reinstatement in the DRA position in Vancouver ,

 Washington along with all benefits pursuant to 29 CFR 1614 . 501, as

 well as punitive damages and compensatory damages.


        COUNT V                2015 - 26408-FRA-02
        Because of being treated different from other employees and

 not receiving any assistance from management, contact was made with

 the EEO counselor by means of completing an Initial Contact Form

 about April, 2015.            In this form , it clearly indicates contact was

 made with management to adv ise of on the job injuries and request

 to be provided the required forms.                  In addition, since the agency

 provided computer was in their office being serviced , a request was

                                              24



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 24 of 39 PageID #: 24
 made for forms stored in that computer to be ignored.             These forms

  included    forms    that   Plaintiff     had   completed      and   required

 completion by the agency before being forwarded to OWCP which had

 not been submitted .     Other forms that had been submitted had the

 signature of Plaintiff forged .       OWCP was unable to properly process

 many of the forms because of the actions of the agency.

             A.    The discriminatory conduct of which I complain in

                   this action includes:

             X     Failure to accommodate my disability .

             X    Unequal terms and conditions of my employment .

             X    Retaliation.

             X    Other acts, Denial of my Constitutional rights and
                  privileges.

       B.    It is my best recollection that the alleged

             discriminatory acts have been continual since filing my

             first complaint about 1992.

       C.    I believe defendant(s)

             X    is/are still committing these acts against me.

       D.    Defendant (s) d is criminated against me based on my

             X    Age in excess of 60

             X    Disability or perceived disab il ity Impaired
                  hearing and limited motion

             X    Reprisal

       E.    The facts of the case are as follows
             Initial   contact   was   made   with   the   EEO   counselor   by

                                       25



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 25 of 39 PageID #: 25
 completing an Initial Contact Form dated April 9 , 2015.           By letter

 dated August 18 , 2015 ,      the agency adv ises they are in receipt of

 the formal complaint postmarked July 30 , 2015 .        A counselors report

 was submitted August 7 , 2015.         Apparently , the agency attempted to

 comingle at least 3 separate complaints into a 1/12/16 single FAD

 but did not include the entirety of the issues included in 26408.

 This   is   supported by the agency adding a          footnote   advising of

 Plaintiff's letter making such notations. Plaintiff requested an

 EEO hear ing but after almost 1 year without any response , withdrew

 the request and eventually filed an appeal May 28 , 2019 with OFO .

 The agency objected and he replied to their filing to hear nothing

 from the OFO since that date.

 IV .   Exhaustion of Federal Administrative Remedies
             A.    It is my best recollection that I filed a charge

                  with   the    Equal    Employment   Opportunity   counselor

                  regarding     the   defendant ' s   alleged discriminatory

                  conduct about April 2015

             B.   The Equal Employment Opportunity Commission

             X    has not issued a Notice of Right to Sue letter or
                  have made any sign of response

        C.   Only litigates alleging age discrimination must answer
             this question.

             Since filing my charge of age discrimination with the
             Equal Employment Opportunity Commission regarding the
             defendant's alleged discriminatory conduct

             X    60 days or more have elapsed

                                         26



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 26 of 39 PageID #: 26
 V.    Relief

       Count V                 2015 - 26408-FRA- 02
       Plaintiff is due to all relief required to make him " whole "

  to include full reinstatement in the DRA position in Vancouver ,

 Washington along with all benefits pursuant to 29 CFR 1614.501, in

  addition to compensating him for each of his on the job injuries

 because they provided false , misleading or no information to OWCP

 as well as punitive damages and compensatory damages.


       COUNT VI            2015 - 26410-FRA- 02
       As time moved forward, Plaintiff noticed an increasing number

 of correspondences sent to him which were completely confusing and

 appeared to be written by someone with no knowledge of the facts

 which the correspondences             attempted to discuss.          Nevertheless,

 Plaintiff responded to each of them .                Many times it too k a week or

 ten days for him to receive a response to an email .                      Even when

 this response was received, it was still confusing with many of the

 alleged facts in error. Plaintiff wondered how these communications

 that were     alleged composed and signed by managers                  could be    so

 incorrect .    As   he    continued       with   ongoing     EEO    complain ts,   he

 discovered the answer to his question in several affidavits that

 had be obtained from these managers in question. According to their

 affidavits , none of them authored any correspondence or evaluation

 or   sent messages       to    Plaintiff but     each of      the   documents were

 authored by others and they were only instructed to                       sign that

                                            27



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 27 of 39 PageID #: 27
 document and send it as if they were the true author.

         In addition, management held weekly if not daily conference

 calls       to       discuss   nothing   but    their   planned   actions    toward

 terminating Plaintiff.

         Therefore, that is why their messages were so off base because

 they     never         received   Plaintiff's     response   depriving      him   of

 presenting his side of the story.

         Plaintiff required documents contained in his agency issued

 computer which was now in their possession for presentation in

 ongoing EEO cases but the agency denied Plaintiff's request for

 those documents.

        A.        The discriminatory conduct of which I complain in this

                  action includes:
                  X    Failure to accommodate my disability .

                  X      Unequal terms and conditions of my employment.

                  X      Retaliation .

                  X      Other acts, Denial of my Constitutional rights and
                         privileges.

        B.        It is my best recollection that the alleged

                  discriminatory acts have been continual since filing my

                  first complaint about 1992.

        C.        I believe defendant(s)

                  X      is/are still committing these acts against me.

        D.        Defendant(s) discriminated against me based on my

                  X      Age in excess of 60

                                            28



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 28 of 39 PageID #: 28
             X       Disability or perceived disability Impaired
                     hearing and limited motion

             X       Reprisal

       E.    The facts of the case are as follows
             Initial EEO counselor contact was made about May , 2015 ,

 and a Formal complaint file about July 30 , 2015.       An agency FAD was

 issued which dismissed the entire claim but it contained several

 footnotes regarding notations made by Plaintiff. An EEO heari n g was

 requested but after almost 1 year of hearing nothing, that request

 was withdrawn and an appeal was filed with the OFO May 28 , 2019.

 An additional filing with the OFO responded to the agenc y filing

 but as of this date the OFO has not responded to this complaint .

 IV.   Exhaustion of Federal Administrat ive Remedies


       A.    It is my best recollection that I filed a charge with the

             Equal    Employment   Opportunity   counselor   regarding   the

             defendant's alleged discriminatory conduct about May 2015

       B.    The Equal Employment Opportun it y Commission

             X       has not issued a Notice of Right to Sue letter or
                     any othe r document in regard to this complaint

       C.    Only litigates alleging age discrimination must answer
             this question.

             Since fi ling my charge of age discrimination with the
             Equal Employment Opportunity Commission regarding the
             defendant's alleged discriminatory conduct

            X        60 days or more have elapsed

 V.    Relief



                                      29


Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 29 of 39 PageID #: 29
        Count VI             2015 - 26410 - FRA- 02
        Pl aint i ff is due to all relief required to make him " whole "

 to include full reinstatement in the DRA position in Vancouver ,

 Washington along with all benefits pursuant to 29 CFR 1614 . 501 , as

 well    as   punitive       damages        and      compensatory     damages      for    the

 intentional infliction of mental and emotional stress placed upon

 him for their hostile work envi ronment.                       Plaintiff is also due

 relief for the agency refusing to provide documents which they knew

 were needed for him to prove his case in ongoing EEO complaints

 such a punitive and compensatory awards .


        COUNT VII            2015 - 26411 - FRA- 02
        Due   to    the    amount    of unnecessary pressure and stress                   the

 agency was putting on Plaintiff , he was required to seek medical

 treatment at the VA Medical Center and thru the agency Employee

 Assistance Program (EAP).                 A copy of each of the medical records

 generated     by    the    VAMC     and    each     of   2   separately     assigned     EAP

 counselors was provided to the agency.                        All of these diagnosis

 resulted in determining Plaintiff was suffering from PTSD among

 other diagnosis.

        Plaintiff requested accommodation from a number of agency

 managers     only    to    be     i gnored ,     refused     and   denied    by   all.    In

 addition ,   the    fact    of this diagnosis was              also provided to          the

 agency in several EEO filing , thus, this d i agnosis was known to a

 majority of the agency managers but                      st i ll no one prov i ded any

                                                30



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 30 of 39 PageID #: 30
  assistance.

         A.         The discriminatory conduct of which I complain in this

                    action includes:

                    X     Failure to accommodate my disability.

                    X     Unequal terms and conditions of my employment.

                    X     Retaliation .

                    X     Other acts , Denial of my Constitutional rights and
                          privileges.

         B.         It is my best recollection that the alleged

                    discriminatory acts have been continual since filing my

                    first complaint about 1992.

         C.         I believe defendant(s)

                    X     is /are still committing these acts against me .

         D.         Defendant(s) d is criminated against me based on my

                    X     Age in excess of 60

                    X     Disability or perceived disability Impaired
                          hearing and limited motion

                    X     Reprisal

         E.         The facts of the case are as follows
                    Due to the failure of agency to provide any accommodation

 or   assistance ,          contact      was   made   with   the   EEO   counse l or   by

 completing an Initial Contact form dated about April, 2015.                      After

 the counseling,            the right was given to file a formal complaint

 which        was       accepted   for     investigation     and    ass igne d   to    an

 investigator.           As one wou l d imagine, the agency dismi ssed the claim


                                                31



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 31 of 39 PageID #: 31
  at which time Plaintiff        requested an EEO hearing but with        the

 passage of time be in excess of 1 year and no response or hearing

 had been scheduled,        Plaintiff withdrew his request.      The agency

 then notified Plaintiff of his right to file an appeal with OFO.

 Plaintiff appealed the agency FAD to OFO in a filing dated May 28,

 2019,    and filed a reply to an agency filing dated July 15, 2019.

 Plaintiff has received no communication from the OFO regarding this

 claim.

 IV .    Exhaustion of Federal Administrative Remedies
         A.   It is my best recollection that I filed a charge with the

              Equal    Employment   Opportunity   counselor   regarding   the

              defendant's alleged discriminatory conduct about April ,

              2015

         B.   The Equal Employment Opportunity Commission

              X       has not issued a Notice of Right to Sue letter or
                      any documents regarding this claim

         C.   Only litigates alleging age discrimination must answer
              this question .

              Since filing my charge of age discrimination with the
              Equal Employment Opportunity Commission regarding the
              defendant's alleged discriminatory conduct

              X       60 days or more have elapsed

 V.      Relief

         Count VII        2015 - 26411-FRA- 02
         Plaintiff is due to all relief required to make him " whole "

 to include full reinstatement in the DRA position in Vancouver,


                                       32



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 32 of 39 PageID #: 32
 Washington along with all benefits pursuant to 29 CFR 1614.501, as

 well     as     punitive         damages   and        compensatory    damages    for    the

 intentional          infliction of emotional suffering he was                   forced to

 endure and the willful rejection for his request for accommodation.


         COUNT VIII                    2014 - 25848 - FRA- 03
         Because of the continual threatening behavior directed toward

 Plaint iff,         he    requested assistance          from supervision to receive

 none.        However ,      he   continued       to    inform    supervision     of    this

 retaliatory treatment by assorted emails.                       He later discovered his

 chain o f       supervision alleged,          in affidavits ,        that they did not

 author any correspondence to him but it was authored by others .

         The threats, intimidation and workplace violence continued and

 was the subject of a March 18,                     2014,   memo from Joe Szabo ,        FRA

 Administrator .            Several e - mails were sent to Szabo and the chain of

 supervision below him to receive no assistance even though ,                           his

 mamo    stated "Violence or              threatening behavior         in any    form are

 unacceptable             and wi ll   not be   tolerated ."        This   discriminatory

 behavior toward Plaintiff did not stop or decrease in severity.

         A.      The discriminatory conduct of which I complain in this

                 action includes:

                 X         Unequal terms and conditions of my employment.

                 X         Retaliation.

                 X         Other acts , Denial of my Constitutional rights and
                           privileges.

                                               33



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 33 of 39 PageID #: 33
         B.     It is my best recollection that the alleged

                discriminatory acts have been continual since filing my

                first complaint about 1992.

         C.     I believe defendant(s)

                X       is/are still committing these acts against me.

         D.     Defendant(s) discriminated against me based on my

                X       Reprisal

         E.     The facts of the case are as follows
                Due to the failure of agency to provide any assistance,

 contact was made with the EEO counselor by comp l eting an Initial

 Contact form dated about May ,               2014.     After the counseling ,         the

 right was given to file a formal complaint which was accepted for

 investigation and assigned to an investigator. After dismissing the

 complaint , the agency notified Plaintiff of his right to file an

 appeal       with   OFO    in   a   letter   dated April       21,   2017 .     Plaintiff

 appealed to the OFO in a filing dated May 4 ,                    2017 ,    and filed a

 reply    to    an   agency      filing   dated    June   15,   2017.      OFO   issued   a

 Decision dated June 5, 2018, which Plaintiff responded by filing a

 Request for Recons ideration dated June 25 , 2018 but has received no

 further communication from the OFO regarding this claim.

 IV.     Exhaustion of Federal Administrative Remedies
       A.       It is my best recollection that I filed a charge with the

                Equal      Employment     Opportunity     counselor     regarding     the

                defendant's alleged discriminatory conduct about April,



                                              34



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 34 of 39 PageID #: 34
               2014

         B.    The Equal Emp l oyment Opportunity Commission

               X      has not issued a Notice of Right to Sue letter or
                      any documents regarding this claim since filing a
                      Request for Reconsideration

         C.    Only litigates alleging age discrimination must answer
               this question .

               Since filing my charge of age d i scrimination with the
               Equa l Employment Opportunity Commission regarding the
               defendant ' s alleged discriminatory conduct

               X      60 days or more have elapsed

  V.     Relief

         Count VIII                2014 - 25848 - FRA- 03
         Plaintiff is due to all relief required to make him " whole "

  to include full       reinstatement in the DRA position in Vancouver ,

  Washington along with all benefits pursuant to 29 CFR 1614 . 501 , as

  well    as   punitive     damages     and     compensatory   damages    for   the

  intentional      infliction of emotional         suffering he was      forced to

  endure and the willful rejection for his request for accommodation .


 COUNT IX             2016 - 26959 - FRA- 02
         Wh il e Plaintiff attempted to perform h i s work as he had done

 previously for years ,        agency employees attempted to force him to

 abandon his employment because of their discriminatory motives.                 In

 an attempt to obtain assistance in eliminating this discrimi natory

 treatment , e - mails were sent to agency managers without response.

 When a complaint was f il ed , the agency responded by letter dated


                                           35



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 35 of 39 PageID #: 35
 August 16 , 2016 , in which you identify the following claims :

       1.   Were you discriminated against based on your sex (male ,
            age (9/13/1947) , mental disabilities (PTSD ; anxiety) ,
            physical disabilities (hearing loss ) and/or in reprisal
            for our prior protection in protected activity when ,
            during your tenure with the agency:
       a.   The agency failed to provide you with a reasonable
            accommodation for your disabilities:
       b.   You were harassed by management .

       Part of these claims were part of complaint 26409 , however ,

 it also included the claim of Termination, causing the agency to

 advise that this instant complaint was a mixed case.

       A.    The discriminatory conduct of which I complain in this

             action includes:

             X     Failure to accommodate my disability.

             X    Unequal terms and conditions of my employment.

             X    Retaliation .

             X    Other acts, Denial of my Constit uti ona l rights and
                  privileges.

       B.    It is my best recollection that the alleged

             discriminatory acts have been continual since filing my

             first complaint about 1992 .

       C.    I believe defendant(s)

             X    is /are still committing these acts against me .

       D.    Defendant(s) discriminated against me based on my

            X     Age in excess of 60

            X     Disability or perceived disab i lity Impaired
                  hearing a n d limited motion


                                      36



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 36 of 39 PageID #: 36
                X      Reprisal

        E.      The facts of the case are as follows
                The agency advised that due to containing a claim over

  Termination, the claims other than Terminati on must be abandoned as

  the MSPB would only hear issues regarding Terminati on and not the

 other claims. In checking the accuracy of that statement proved it

 correct and the additional claims would require being filed and

  issued a      separate     complaint   number.   About   June   2016 ,   initial

 contact was made with the counselor with a Right to File a formal

 complaint dated July 2016. The agency correspondence dated August

 16,    2016,   advised the formal complaint filed July 22,            2016,   and

 advised it is being dismissed and advised of any appeal options.

 About August 16,          2016 ,   an appeal was filed with OFO along with

 filing an response to the agency filing.

                About February 7, 2017, OFO issued a Decision to which a

 Request for Reconsideration was filed but has received no response

 from OFO.

 I V.   Exhaustion of Federal Administrative Remedies
        A.      It is my best recollection that I refiled a charge with

                the Equal Employment Opportunity counselor regarding the

                defendant's     alleged discriminatory conduct about June

                2016

        B.      The Equal Employment Opportunity Commission

                X      has not issued a Notice of Right to Sue letter or

                                           37



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 37 of 39 PageID #: 37
                    any documents regarding this claim

        C.    Only litigates alleging age discrimination must answer
              this question .

              Since filing my charge of age discrimination with the
              Equal Employment Opportunity Commission regarding the
              defendant's alleged discriminatory conduct

              X     60 days or more have elapsed

 V.     Relief

        Count IX         2016 - 26959 - FRA- 02
        Plaintiff is due to all relief required to make him "whole"

 to include full reinstatement in the DRA position in Vancouver,

 Washington along with all benefits pursuant to 29 CFR 1614.501, as

 well    as   punitive   damages    and     compensatory   damages    for   the

 intentional      infliction of emotional suffering he was           forced to

 endure and the willful rejection for his request for accommodation.


 VI.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below ,
 I certify to the best of my knowledge, information, and bel ief
 that this complaint : (1) is not being presented for an improper
 purpose , such as to harass , cause unnecessary delay , or
 needlessly increase the cost of litigation ; (2) is supported by
 existing law or bay a nonfrivolous argument for extending,
 modifying , or reversing existing law ; (3) the factual contentions
 have evidentiary support or, if specificall y so identified, will
 likely have evidentiary support after a reasonable opportunity
 for further investigation or discovery ; and (4) the complaint
 otherwis e complies with the requirements of Rule 11.

        A.    For Parties Without an Attorney

              I agree to provide the Clerk 's Office with any changes
              to my address where case-related papers may be served.
              I understand that my failure to keep a current address
              on file with the Clerk's Office may result in the


                                       38



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 38 of 39 PageID #: 38
             dismissal of my case.

             Date of signing :   U.j o ~ d           .
             Signature of Plaintif~~~'-=~t~~4"-\-L#i=~~?_..~~o=~~?=L=- - - -
             Printed Name of Plaintiff          Donald Gryder




                                       39



Case 2:20-mc-00026-JRG-CRW Document 1 Filed 12/04/20 Page 39 of 39 PageID #: 39
